DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 4, 5 and 7 contain the following abbreviations that are unclear and the render the claim vague and indefinite.  None of the abbreviations is defined in the claims and may have multiple meanings as shown below.  Each abbreviation should be spelled out at least once in the claims and then followed by the abbreviation in parentheses.

OCA – optically clear adhesive, Office of Consumer Affairs, Ontario Court of Appeal
PU – polyurethane, pick up, Purdue University, per unit
PC – polycarbonate, personal computer, personal care, power control
PET – polyethylene terephthalate, positron emission tomography, petroleum

PP – polypropylene, pages, PowerPoint, Prepaid, Per Person
PE – polyethylene, physical education, professional engineer

Claims 3, 6 and 8 are also rejected under 5 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109130350 A in view of Ace (USPN 4,679,918).

A machine-generated translation of CN 109130350 A accompanies this action.  In reciting this rejection, the Examiner will cite this translation.

CN 109130350 A disclose a tempered glass protective film for ultrasonic fingerprint recognition function (Paragraph 0002; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), wherein the tempered glass 

Ace teaches a glass/plastic laminate (Figures; Abstract), wherein the thickness of the glue layer gradually decreases from the edge to the center, and correspondingly, the thickness of the tempered glass protective film gradually decreases from the 10edge to the center (Figures 3 – 5, 8, 9, 10, 12 and 13) for the purpose of controlling the thermal expansion of the different layers in order to not damage the composite (Abstract). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive layer that decreases from the edge to the center in CN 109130350 A in order control the thermal expansion of the different layers in order to not damage the composite as taught by Ace.

With regard to the limitations of “a center thickness of the OCA glue layer is between 50 µm and 90 µm, an edge thickness of the OCA glue layer is between 250 µm and 350 µm, a center thickness of the tempered glass 15protective film is between 350 µm and 420 µm, and an edge thickness of the tempered glass protective film is between 500 µm and 600 µm, a center thickness of the OCA glue layer is 80 µm, and an edge thickness of the OCA glue layer is 300 µm”, CN 109130350 A teaches that the thickness of the OCA glue layer may vary (Paragraphs 0011, 0037 – 0039).  Ace teaches a glass/plastic laminate (Figures; Abstract), wherein the thickness of the glue layer gradually decreases from the edge to the center, and correspondingly, the thickness of the tempered glass protective film gradually decreases from the 10edge to the center (Figures 3 – 5, 8, 9, 10, 12 and 13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the thickness of the adhesive layer within the range to form the composite formed by the combination of CN 109130350 A and Ace.

Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109130350 A in view of Ace (USPN 4,679,918) as applied to claims 1 and 4 above, and further in view of Colby et al. (USPN 9,777,195).

A machine-generated translation of CN 109130350 A accompanies this action.  In reciting this rejection, the Examiner will cite this translation.

CN 109130350 A, as modified by Ace, discloses the claimed invention except for a first release film is attached to an upper surface of the glass layer, and a second release film is attached to a lower 10surface of the second glue layer, the first release film is one of a PET film, a PE film, a PP film, and a PVC film, and the second release film is one of a PET film, a PE film, a PP film, and a PVC film, and the first release film has a peeling force of between 3 gf and 6 gf, and the second release film has a peeling force of between 3gf and 6gf.

Colby et al. teach a first release film is attached to an upper surface of a protective layer (Figures, #50), and a second release film is attached to a lower 10surface of the second glue layer (Figures, #20 and 40), and the second release film is one of a PET film, PP film, and a PE film (Column 9, line 64 to Column 10, line 6; Column 10, lines 38 – 49) for the  purpose of protecting the protective film while placing it on an electronic device (Abstract; Figures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two release liners on the protective film in the modified CN 109130350 A in order to protect the protective film while placing it on an electronic device as taught by Colby et al.

With regard to the limitation of “the first release film is one of a PET film, a PE film, a PP film, and a PVC film”, Colby et al. teach  that is known to have a release liner made from PET film, PP film, and a PE film (Column 9, line 64 to Column 10, line 6; Column 10, lines 38 – 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two release liners made from similar material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.

With regard to the limitation of “the first release film has a peeling force of between 3 gf and 6 gf, and the second release film has a peeling force of between 3gf and 6gf”, Colby et al. clearly teaches that the release strength of the two protective layers may be different to control the separation of the layers (Column 10, lines 31 – 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a specific change for the peeling force, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is related to protective films for electronics containing glass.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
April 13, 2021